UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1338


PASCAL ANDRE PIERRE ETCHEBER,

                Plaintiff - Appellee,

          v.

FEDERAL BUREAU OF INVESTIGATION; UNITED STATES,

                Defendants - Appellants,

          and

DAVID ESPIE, Counter Intelligence Special Agent,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.       Joseph F. Anderson, Jr.,
District Judge. (2:13-cv-00752-JFA)


Submitted:   September 25, 2014         Decided:    September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Pascal Andre Etcheber, Appellant        Pro Se.      Barbara Murcier
Bowens, Assistant United States         Attorney,    Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pascal    Andre     Pierre    Etcheber     appeals     the     district

court’s   order       accepting    the   recommendation      of    the     magistrate

judge   and    denying    relief    on     his   complaint   filed       pursuant   to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971), and the Federal Tort Claims Act.                        We have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm     for    the   reasons       stated   by   the      district     court.

Etcheber v. Fed. Bureau of Investigation, No. 2:13-cv-00752-JFA

(D.S.C. Mar. 28, 2014).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     this   court      and   argument    would   not     aid    the

decisional process.



                                                                             AFFIRMED




                                           2